NOTE: This disposition is nonprecedential.

    United States Court of Appeals for the Federal Circuit
                                      2007-1315

                            PRISM TECHNOLOGIES LLC,

                                                     Plaintiff-Appellant,

                                          v.

                                   VERISIGN, INC.,

                                                     Defendant-Appellee,
.
                                         and

                                RSA SECURITY, INC.,

                                                     Defendant-Appellee,

                                         and

                             NETEGRITY, INC.
               and COMPUTER ASSOCIATES INTERNATIONAL, INC.,

                                                     Defendants-Appellees,

                                         and

                      JOHNSON & JOHNSON SERVICES, INC.,

                                                     Defendant-Appellee.

      David P. Swenson, Robins, Kaplan, Miller & Ciresi L.L.P, of Minneapolis,
Minnesota, argued for plaintiff-appellant. With him on the brief were Ronald J. Schutz,
Aziz Burgy, and Christopher J. Kuhlman.

        John M. DiMatteo, Willkie Farr & Gallagher, LLP, of New York, New York, argued
for all defendants-appellees. With him on the brief for defendant-appellee Johnson &
Johnson Services, Inc. were Steven H. Reisberg and Leslie M. Spencer. On the brief
for defendant-appellee Verisign, Inc. were Frank C. Cimino, Jr. and Daniel E. Yonan,
Akin Gump Strauss Hauer & Feld, LLP, of Washington, DC, and Jason A. Snyderman
and John D. Simmons, of Philadelphia, Pennsylvania. On the brief for defendant-
appellee RSA Security, Inc. were Mark D Selwyn, Wilmer Cutler Pickering Hale and
Dorr LLP, of Palo Alto, California, and William F. Lee, David B. Bassett, Donald R.
Steinberg, and Gregory P. Teran, of Boston, Massachusetts. On the brief for
defendants-appellees, Netegrity, Inc., et al, were David M. Schlitz, Baker Botts LLP, of
Washington, DC, and Samir A. Bhavsar and Jeffrey D. Baxter, of Dallas, Texas.

Appealed from: United States District Court for the District of Delaware

Judge Joseph J. Farnan, Jr.
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                      2007-1315


                           PRISM TECHNOLOGIES LLC,

                                                         Plaintiff-Appellant,

                                         v.

                                 VERISIGN, INC.,

                                                          Defendant-Appellee,
                                        and

                              RSA SECURITY, INC.,

                                                          Defendant-Appellee,

                                        and

                            NETEGRITY, INC.
              and COMPUTER ASSOCIATES INTERNATIONAL, INC.,

                                                         Defendants-Appellees,

                                        and

                     JOHNSON & JOHNSON SERVICES, INC.,

                                                          Defendant-Appellee.



                                 Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF DELAWARE

In CASE NO(S).           05-CV-214.

This CAUSE having been heard and considered, it is
ORDERED and ADJUDGED:

Per Curiam: (MAYER, BRYSON and GAJARSA, Circuit Judges):


                       AFFIRMED. See Fed. Cir. R. 36.



                                    ENTERED BY ORDER OF THE COURT


DATED: _February 6, 2008____        / s / Jan Horbaly
                                    Jan Horbaly, Clerk